Exhibit MICROCHIP TECHNOLOGY INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (in thousands except per share amounts) (Unaudited) Three Months Ended March 31, TwelveMonths Ended March 31, 2009 2008 2009 2008 Net sales $ 173,253 $ 260,418 $ 903,297 $ 1,035,737 Cost of sales 89,286 101,784 386,793 410,799 Gross profit 83,967 158,634 516,504 624,938 Operating expenses: Research and development 25,656 31,506 115,524 120,864 Selling, general and administrative 33,336 45,396 161,218 175,646 Special charges 5,934 - 6,434 26,763 64,926 76,902 283,176 323,273 Operating income 19,041 81,732 233,328 301,665 Other income, net 9,881 7,089 3,922 49,320 Incomebefore incometaxes 28,922 88,821 237,250 350,985 Income tax provision (benefit) 6,093 12,169 (11,570 ) 53,237 Net income $ 22,829 $ 76,652 $ 248,820 $ 297,748 Basic net income per share $ 0.13 $ 0.41 $ 1.36 $ 1.44 Diluted net income per share $ 0.12 $ 0.40 $ 1.33 $ 1.40 Basic shares used in calculation 182,392 186,969 183,158 207,220 Diluted shares used in calculation 184,168 191,261 186,788 212,048
